DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 4-6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 23, 2022.
Applicant’s election without traverse of group I in the reply filed on May 23, 2022 is acknowledged.
Applicant’s note to Jun is noted; no specific arguments were presented and as such, no reply to arguments is provided.  Jun is not applied as prior art in the current office action.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Examiner Note
Examiner notes that in claim 1, the abstract and the specification the applicant alternates between use of “≤” and a lower limit of 0 to indicate a value range of 0 to an upper limit, consolidation to a single format is recommended for consistency.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
	Specifically, the abstract alternates between a hyphen and a tilde between numerical compositional values, please correct to consistent hyphens.
The disclosure is objected to because of the following informalities: the specification alternates between a hyphen and a tilde between numerical compositional values, please correct to consistent hyphens. 
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities: line 9: “0.03~0.12%, Si: 0.10~0.45%” should read “0.03-0.12%, Si: 0.10-0.45%” and “P: 0~0.020%” should read “P: 0-0.020%”; and lines 10-11: “0~0.025%, Cu: 0~0.35%, Cr: 0~0.40%, Ni: 0~0.40%, Nb: 0~0.05%, Mo: 0~0.40%, Ti: 0~0.018%, Al: 0.15~0.45%” should read “0-0.025%, Cu: 0-0.35%, Cr: 0-0.40%, Ni: 0-0.40%, Nb: 0-0.05%, Mo: 0-0.40%, Ti: 0-0.018%, Al: 0.15-0.45%” (i.e. change the tildas to hyphens).  

Claim 2 is objected to because of the following informalities: line 4: “300~650” should read “300-650” and “400~900” should read “400-900” (i.e. change the tilda to a hyphen).  

Claim 3 is objected to because of the following informalities: line 3, “235~550” should read “235-550” (i.e. change the tilda to a hyphen).    

Claim 7 is objected to because of the following informalities: line 3, “235~550” should read “235-550”.  

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 17417225 (reference application; published as US 2022/0072592 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because they contain the following subject matter that is obvious over each other.

Instant claim 1 and claim 1 of ‘225, both recite a two-layer structure steel plate, wherein one layer is duplex stainless steel and the other is carbon steel.  Regarding “clad”, this is part of the preamble and provides no further structural limitations beyond the two-layer structure met by ‘225 (MPEP 211.02). The composition of the carbon steel of ‘225 overlaps that of applicant with a composition in weight percentages of C: 0.03-0.13%, Si: 0-0.5%, Mn: 0.90-1.60%, P: ≤ 0.020%, S: ≤ 0.025%, Cu: ≤ 0.035%, Cr: ≤ 0.20; Ni: ≤ 0.40, Nb: 0.02-0.05%, Ti: ≤ 0.02, Mo: ≤ 0.08%, Al ≥ 0.015% and the balance being Fe and inevitable impurities.  The compositional proportions disclosed by ‘225 for the carbon steel overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘225, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
Regarding the duplex stainless steel, the duplex stainless steel composition of ‘225 overlaps that of instant claim 1 with a composition in the weight percentages of C: ≤0.03%, Mn: ≤ 2.00%, Ni: 4.5-6.5%, Mo: 2.5-3.5%, P ≤ 0.02%, S ≤0.025% Si: 0-1.00% and the balance being Fe and inevitable impurities.  These proportions disclosed by ‘225 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘225, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
The duplex stainless steel components of Cr and N have values in weight percent that are close between ‘225 (Cr: 21.0-23.0% and N: 0.08-0.20%) and the instant claim 1 (Cr: 24.0-26.0% and N: 0.24-0.32%).  One of ordinary skill in the art would expect these values to have the same properties, where all other compositional components overlap.  The specifications of both applications do not set forth any criticality to the claimed ranges, and do not set forth any effects of the respective elements on the duplex stainless steel.  The chromium content is only specified as “in the carbon steel layer is controlled to be within 0.40%” in the instant application (Pg. 4 [1]) and similarly controlled within the carbon steel of ‘225 to within 0.20% ([0026]; [0018]), (emphasis added by the examiner) neither application talks about the impact of Cr in the duplex stainless steel.  The effect of nitrogen is not taught by either specification for either layer. Additionally, the two layer plate of each claim 1 have overlapping shear, tensile and yield strengths (‘225 shows composite steel plate shear strength of ≥300 MPa, yield strength ≥450 MPa and a tensile strength of >600 MPA [0009]; and the instant applications shows the clad steel plate has a shear strength of ≥290 Mpa, yield strength of 300-650 MPa and a tensile strength of 400-900 MPa (Pg. 2 [5])), and the stainless steel cladding layer individually has overlapping yield and tensile strengths (‘225 shows a tensile strength of ≥ 700 MPa and a yield strength of ≥ 500 MPa [0041]; instant application teaches a duplex stainless steel yield strength of ≥550 MPa and a tensile strength of ≥ 795 MPa (Pg. 8 [4])).  This overlap is further shown in the properties of overlapping physical geometries and test methods between the applications: Tables 3, 5, 7 and 9 of the instant application and Tables 3, 5, 7 and 9 of ‘225 show similar composite tensile strength, elongation, yield strength, and shear strength.  The overlap of the properties support that the proportions of Cr and N are so close that prima facie one skilled in the art expects them to have the same properties, indeed their specifications show their properties are obvious over each other, and a prima facie case of obviousness exists where the claimed ranges do not overlap with the prior art, but are close (MPEP 2144.05 I).
	Regarding “super duplex”, super duplex is a type of steel defined by its composition, as the compositions are obvious over, as discussed above, the duplex stainless steel of ‘225 is a “super duplex”.

Instant claim 2 and claim 2 of ‘225, recite overlapping shear strength, yield strength and tensile strength values for the composite (two layer) plate (instant application: shear strength ≥290 MPa, yield strength 300-650 MPa and tensile strength of 400-900 MPa, ‘225: shear strength: ≥ 300 MPa, yield strength ≥450 MPa, and a tensile strength of > 600 MPa. These proportions disclosed by ‘225 overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by ‘225, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kuronuma et al. (US 2021/0025023 A1), hereinafter Kuronuma.

Regarding claim 1, Kuronuma teaches a duplex stainless clad steel plate with a duplex stainless steel plate clad to a base steel plate ([0018]; two layers), and the base steel plate is a low-carbon steel ([0027]-[0028]).  Regarding “super duplex”, super duplex is a type of steel defined by its composition, as the compositions are obvious over each other, as discussed below, the duplex stainless steel of Kuronuma is a “super duplex”.
The compositional proportions disclosed by Kuronuma overlap applicants claimed proportions, and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kuronuma, including those proportions, which satisfy the presently claimed compositional requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
Table 1

Duplex Claimed
Kuronuma Duplex [0018]; [0099]; [0088]
Carbon Steel Claimed
Kuronuma Base steel [0018]; [0054]
C
0-0.03
0-0.030
0.03-0.12
0.06-0.25
Si
0-0.80
0-1.00
0.10-0.45
0.05-0.50
Mn
0-1.2
0-2.00
0.70-1.60
0.70-1.60
Cr
24.0-26.0
>24.0-28.0
0-0.40
0-0.40
Ni
6.0-8.0
5-8
0-0.40
0-0.50
Mo
3.0-5.0
2.5-4.0
0-0.40
0.01-0.15
N
0.24-0.32
0.08-0.30

0.0010-0.0100
P
0-0.03
0-0.050
0-0.02
0-0.030
S
0-0.02
0-0.0100
0-0.025
0-0.010
Al

0-0.05
0.015-0.045
0.005-0.10
Ti

0-0.25
0-0.018
< 0.005
Nb

0-0.25
0-0.05
0.010-0.040
Cu

0-1.50
0-0.35
0-0.50
Fe*
Balance
balance
Balance
balance

* and inevitable impurities

Regarding claim 2, Kuronuma, teaches each limitation of claim 1, as discussed above.  Kuronuma, further teaches wherein the shear strength (required for separation of the cladding metal from the base metal parallel to the joining surface; i.e. interface) between the base plate (low-carbon steel) and the cladding metal, duplex stainless steel ([0137]; [0028]; [0018]) is good when it is 200 MPa or more.  The shear strength proportions disclosed by Kuronuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kuronuma, including those proportions, which satisfy the presently claimed shear strength requirements.  As of the writing of this Office Action, no objective evidence of criticality to the claimed ranges has been presented.  
Kuronuma does not specifically teach the clad steel plate has a yield strength of 300-650 MPa and the clad steel plate has a tensile strength of 400-900 MPa.  One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical materials (compositional properties and duplex and low carbon microstructures) treated in a substantially identical manner as applicants to have substantially identical properties (including yield and tensile strengths).  
Applicant teaches where amounts of C, Si, Mn, Nb, Ti, Cr, and Mo impact the strength of the carbon steel (Pg. 2 [8] – Pg. 4 [2]) (overlaps with Kuronuma as discussed above), the clad steel plate rolling method ensures the use of the base layer carbon steel to ensure structural strength and toughness through material design to thereby realizing the strength requirements (Pg. 4 [4]), and that the balance between the properties of the base material and cladding materials is realized through a cooling control manner (Pg. 2 [8]). Applicant specifically notes where the rolling process in the comparative example is the same as in the invention example 2, that the tensile and impact properties of the clad steel plate are basically close, and the shear strength is what is impacted by the billet assembly disclosure (Pg. 19 [3]; this supports the criticality of the rolling process to the tensile and impact properties of the clad steel plate, i.e. tensile and yield strength).  Examiner notes that the shear strength claimed is taught by Kuronuma, as discussed above, without reliance on inherency.
	A comparison of the rolling method and cooling control method between Kuronuma
 and applicant are shown in the below Table 2.  The composition and microstructures have been compared and are obvious over each other, as discussed above.  
Table 2
Parameter
Applicant Pg. 6
Kuronuma
Heating the composite 
1100-1250 ⁰C (#3)
1050-1250⁰C ([0112])
Rolling 
Initial T: 1070-1220 ⁰C
Final T: 900-1200 ⁰C (#4)
Rolling occurs in the heating temperature range of 1050-1250⁰C ([0112])
Initial Cooling
T: 880-1000 ⁰C (#5)
1000-1100⁰C prior to controlled cooling ([0118]-[0119]) 
Cooling rate:
2-40 ⁰C/s (#5)
0.8-100⁰ C/s (cladding) ([0121])
1-100⁰ C/s (base) ([0123])


The above processing parameters in Table 2 disclosed by Kuronuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kuronuma, including those proportions, which overlap the processing parameters of applicant.  
The final cooling control method, by definition is a process (i.e., the cooling rate), not necessarily the end result.  Applicant notes a final cooling temperature range of 250-680 ⁰C (Pg. 6 #5), while Kuronuma has a preferable range of lower than 200 ⁰C.  Examiner notes that over time the clad steel of applicant will necessarily cool below the “final cooling range” to within the preferred range of Kuronuma.  Kuronuma overlaps with the processing of the cooling (the rate) and the difference in end points, is outside of the process action, and ultimately both cool to the same temperature of room temperature, regardless.  Additionally, Kuronuma does not teach away from or discredit a cooling target of 250-680⁰C, only indicates a lower temperature is “preferable” (not excluding higher targets).  Therefore, the slight difference in “final cooling temperatures” is not expected to have an impact on the physical properties between Kuronuma and the instant application, absent an objective showing to the contrary.
	Given substantially identical materials, rolling process and cooling parameters (as discussed above), one of ordinary skill in the art, before the effective filing date of the invention, would have expected the clad steel plate of Kuronuma to have substantially identical properties to that of applicant, including the tensile and yield strength of the clad plate, meeting applicant’s claimed requirements, as a material and its properties are inseparable.  Absent an objective showing (MPEP 2112).

Regarding claims 3 and 7, Kuronuma teaches each limitation of claims 1 and 2 , as discussed above. Kuronuma does not specifically teach the carbon steel of the clad steel plate has a yield strength of 235-550 MPa; the duplex stainless steel has a yield strength of 550 MPa or more, and a tensile strength of 795 MPa or more.
One of ordinary skill in the art, before the effective filing date of the invention, would have expected substantially identical materials (compositional properties and duplex and low carbon microstructures) treated in a substantially identical manner as applicants to have substantially identical properties (including yield and tensile strengths).  
Applicant teaches where amounts of C, Si, Mn, Nb, Ti, Cr, and Mo impact the strength of the carbon steel (Pg. 2 [8] – Pg. 4 [2]) (overlaps with Kuronuma as discussed above), clad steel plate rolling method ensures the structural strength and toughness through material design to thereby realizing the strength requirements (Pg. 4 [4]), and that the balance between the properties of the base material and cladding materials is realized through a cooling control manner (Pg. 2 [8]).  Applicant specifically notes where the rolling process in the comparative example is the same as in the invention example 2, that the tensile and impact properties of the clad steel plate are basically close, and the shear strength is what is impacted by the billet assembly disclosure (Pg. 19 [3]; this supports the criticality of the rolling process to the tensile and impact properties of the clad steel plate, i.e. tensile and yield strength). 
A comparison of the rolling method and cooling control method between Kuronuma and applicant are shown in previously shown Table 2 (previous section), see also the discussion of the cooling control method in the previous section.  The composition and microstructures have been compared and are obvious over each other, as discussed above.  
The above processing parameters in Table 2 disclosed by Kuronuma overlap applicants claimed proportions and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the proportions disclosed by Kuronuma, including those proportions, which overlap the processing parameters of applicant.  
Given substantially identical materials, rolling process and cooling parameters (as discussed above), one of ordinary skill in the art, before the effective filing date of the invention, would have expected the clad steel plate of Kuronuma to have substantially identical properties to that of applicant, including the tensile and yield strength of the clad plate, meeting applicant’s claimed requirements, as a material and its properties are inseparable.  Absent an objective showing (MPEP 2112).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A CHRISTY/Examiner, Art Unit 1784